PER CURIAM.
In this workers’ compensation case, Claimant seeks review of an order of the Judge of Compensation Claims (JCC) finding that Claimant presented no medical evidence proving that the compensable injuries are the major contributing cause of the injuries for which Claimant seeks compensation. Claimant argues, in part, that the JCC erred in applying the concept of “major contributing cause” to her request for benefits. On that point, we agree. That concept is inapplicable here, because Claimant was injured on November 24, 1990, and the Legislature did not implement that higher standard of proof until January 1, 1994. See Ch. 93-415, § 2, Laws of Fla. (amending section 440.02(32), Fla. Stat.). The applicable standard of proof is the less-stringent “causal connection” standard. See Mangold v. Rainforest Golf Sports Ctr., 675 So.2d 639, 641 (Fla. 1st DCA 1996). The JCC’s finding that Claimant failed to meet the stricter standard does not address whether Claimant met the lesser standard so as to prove entitlement to benefits.
REVERSED and REMANDED for additional findings.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.